Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2. 	Claims 1-20 are pending in this office action. This action is responsive to Applicant’s application filed 08/29/2019.

Priority
3.	Applicant’s claim for the benefit of 16555282, filed 08/29/2019 is a continuation of 15974288, filed 05/08/2018 ,now U.S. Patent #10438445 and 15974288 is a continuation of 14941742, filed 11/16/2015 ,now U.S. Patent #9997018 and 14941742 is a continuation of 11214507, filed 08/29/2005 ,now U.S. Patent #9224148 is acknowledged.  
Since the Continuation application relied on part of the priority document (Continuation), the claim of priority will be considered on a claim-by-claim basis. The priority date of the instant application is at least 08/29/2019 (the filing date), but depending upon the specific material claimed, could be as early as 08/29/2015. 

Information Disclosure Statement
4.	The references listed in the IDS filed 11/25/2019 have been considered. A copy of the signed or initialed IDS is hereby attached.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,438,445.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
The following table shows the claims 1-3 in Instant Application that is rejected by corresponding claim(s) in US Patent No. 10,438,445 claim 1.

Instant Application
US 10,438,445
1. A system comprising: 
 	a memory; and 
 	at least one hardware processor couple to the memory and comprising instructions that cause the system to perform operations comprising: 
 	receiving a search request from a client device associated with a user profile; 

 	retrieving a set of search results based on the search request, the set of search results including at least a first search result that comprises publication data, the publication data including a condition that includes a user qualification; 


 	detecting the user qualification specified by the condition included in the publication data among user profile data associated with the client device; and 

 	transmitting data to cause a visual distinguishment in a display of the first search result among a presentation of the set of search results at the client device in response to the detecting the user qualification specified by the condition among the user profile.


2. The system of claim 1, wherein the visually distinguishing the display of the first search result among the presentation of the set of search results at the client device includes: 
 	applying a graphical icon to the display of the first search result among the presentation of the set of search results.

3. The system of claim 1, wherein the visually distinguishing the display of the first search result among the presentation of the set of search results at the client device includes: 

 	                                visually distinguishing an identifier associated with the display of the first search.

1. A system comprising: 
 	a memory; and 
 	at least one hardware processor couple to the memory and comprising instructions that cause the system to perform operations comprising: 
 	receiving a search request from a first user, the search request including at least temporal data that indicates a time; 
 	retrieving a set of search results based on the search request, the set of search results including at least a first item listing that comprises publication data, the publication data including a condition defined based on a set of selections made by a publisher associated with the first item listing through an interface, 
     the condition including a user qualification and a temporal criteria that defines a period of time within which to apply a graphical icon to a display of the first item listing, the period of time comprising a start time and an end time; 
 	determining that the first user has satisfied the qualification defined by the publication data, based on the time of the search request occurring between the start time and the end time of the period of time defined by the temporal criteria, in response to the retrieving the set of search results that includes the first item listing; 
 	generating a presentation of the set of search results that includes a display of the first item listing at a position among the set of search results; and 
 	applying a graphical icon to the presentation of the set of search results based on the position of the first item listing among the 

                        presentation of the set of search results in response to the determining that the first user has satisfied the qualification, the graphical icon visually distinguishing the display of the first item listing from among the presentation of the set of search results.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
After analyzing the language of the claims, claims 1-20 are merely an obvious variation of claims 1-17 of US Patent No. 10,438,445. Therefore, these two sets of claims are not patentably distinct.

Claim Objections
6.	Claim 20 is objected to under 37 CFR 1.75(c) as being in improper form because each claim does not ends with a period.
See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Herz et al. (US Patent No. 6,029,195 A, hereinafter “Herz”) in view of Lim et al. (US Patent No. 8,527,337 B1, hereinafter “Lim”)
As to Claim 1, Herz teaches the claimed limitations:
“A system comprising:” as a technical advance achieved in the field by the system for customized electronic identification of desirable objects in an electronic media environment, which system enables a user to access target objects of relevance and interest to the user without requiring the user to expend an excessive amount of time and energy (column 4, lines 35-47).
 	“a memory; and at least one hardware processor couple to the memory and comprising instructions that cause the system to perform operations comprising:” as various processors interconnected by the data communication network can be divided into two classes and grouped as clients and server (column 34, lines 46-67; see also figures 1-2).
 	“receiving a search request from a client device associated with a user profile” as external source from outside of a large organization and the target objects are users who might be considered most appropriate based upon previous messages which they have received. Accordingly, users in accordance with their user profiles may be organized and browsed within an automatically generated menu tree, the information delivery process is based on determining the similarity between a profile for the target object and positive feedback in the past. The individual data that describe a target object and constitute the target object's profile are herein termed attributes of the target object (column 6, lines 16-46).
 	“retrieving a set of search results based on the search request, the set of search results including at least a first search result that comprises publication data, the publication data including a condition that includes a user qualification” as a system to filter electronic mail, an extension for retrieval of target objects, a system to automatically build and alter menuing systems for browsing and searching through large numbers of target objects, and a system to construct virtual communities of people with common interests (column 8, lines 22-47). A decision tree may be useful for determining its profile quickly. Rapid profiling may be used to automatically present a selection of attributes with which a user selects which attribute most aptly describes the product and/or provides a weighted value of its relevance. For the sake of optimizing the confidence of the users being surveyed, the decision tree may also identify the user whose profiles suggest the greatest degree of similarity with the attributes or items being presented as queries. The system performs a rapid profiling of these users, however, for product attributes which are most relevant to both products (the result of combining or averaging both product profiles). The most relevant attributes which both products share are presented using these rapid profiling techniques. In order to develop a truly robust statistically confident comparison across all products on an attribute by attribute basis. The nature of the interaction may be determined through automatic means in order to automatically ascribe an associative attribute which identifies both other individuals, his/her relationship with the user and the nature of their interaction. Individuals may be automatically presented with targeted questions appropriate to the nature thereof in accordance with their mutual relationship through anticipation of which attributes or queries other individuals are most likely to request in the future. These questions are ideally requested from multiple users, their values are then averaged and may be ascribed to that user as resolution credentials. In case of disputes mediation by a judicating third party may be required. Additionally, the system may further anticipate the types of questions which are most likely to be requested by other users in the future. This approach may also be used by the system to profile skills sets, qualifications, issues of personality, character or qualification to perform a particular task. It may also direct queries to the users most likely to be qualified knowledgeable in certain popular domains, which are most likely to be relevant to the request. Thus, tasks may be profiled according to the types of users who ascribe, subjective, or objective attributes to best describe the task, or attributes may be ascribed which characterize the most appropriate individuals according to their professional qualifications or other relevant attributes. The users who submitted the task offers are given the opportunity to provide an evaluation of the level of the quality of the work as well as overall satisfaction regarding the response to the request offer. The requester may provide an evaluation in the form of a set of feedback comments. Additionally, the rapid profiling technique will automatically generate a set of the most relevant attributes in the form of a survey which allow the user to rate the attributes according to each relevant attribute parameter as perceived by the user (column 29, line 40 to column 31, line 41).
 	“detecting the user qualification specified by the condition included in the publication data among user profile data associated with the client device” as the collection of target objects in this particular information domain include task descriptions; solutions to the requests, individuals who have provided solutions to those tasks, individuals whose profiles qualify them for solving particular problem types (e.g., conditions), and individuals who are most likely to have a need for solution to a particular type of problem. In a more advanced embodiment, profiling of target objects in this complex domain may be further enhanced by establishing exception in the form of special appropriateness function rules between the textual, descriptive, and numeric attributes of those targeted objects (e.g. the qualification of the users, the textual attributes in the description of each taskAccordingly, the sequence of words which appear may be suggestive of the relative importance of particular words to one another or to a particular solution or a particular individual. Accordingly in the application to matching queries or tasks with users according to their qualifications for the particular combination of qualifying credentials which a user possesses may indicate an exception rule either between particular credentials, between credentials and individual tasks (column 29, line 42 to column 32, line 58). A company often requires a team of skilled personnel (whose qualifications are specifically suited to the task at hand). The system may thus organize such groups accordingly. The purpose of the system is to emulate expert human organizers of work teams and make recommendations as to the most appropriately qualified team of available people for the given task at hand based upon the stated objectives and required tasks of a prospective project. Using the presently described technique using relevance feedback it is possible to match the profile of the project with that of the available pool of individuals. The organizer may wish to keep in mind a variety of considerations in selecting teams considering a variety of qualifications, psychographics and attributes pertaining to the user's profile as developed from his/her professional on-line activities and interactions. In view of the fact that some skill requirements exist in overlapping disciplines, that the more diversity of skills of its members, the greater the likelihood of covering the skill requirements adequately (suggesting that the greater the complementarity of attributes characterizing the users base of qualifications and information content interaction the more synergistic the work process (column 92, line 3 to column 93, line 21).
 	“transmitting data to cause a visual distinguishment in a display of the first search result among a presentation of the set of search results at the client device in response to the detecting the user qualification specified by the condition among the user profile” as the proxy server upon receipt of the response creates a return message comprising the response embedded in the return envelope set that was earlier transmitted to proxy server by the user in the original message. It transmits the return message along the pseudonymous mix path specified by this return envelope set, so that the response reaches the user at the user's client processor (column 46, lines 45-52). Given a database of relevance feedback, the disclosed technology is then used to match advertisements with those users who are most interested in them; advertisements selected for a user are presented to that user by any one of several means, including electronic mail, automatic display on the users screen at a retail establishment where the consumer is paying for a purchase. The threshold distance used to identify interest may be increased for a particular advertisement, causing the system to present that advertisement to more users (column 68, lines 10-21), (column 92, line 3 to column 93, line 21).
Herz does not explicitly teach the claimed limitation “a visual distinguishment in a display of the first search result“.
Lim teaches a search result that might be returned after a conventional search for travel sites, which shows a registration sign-in screen and/or demographic profile will appear either in a constant position of the window or by selecting a button or other element to provide the information in a pop up window (column 20, lines 17-37; see also figure 10-12). 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Herz and Lim before him/her, to modify Herz a visual distinguishment in a display of the first search result because that would provide web site owner tend to select highly ranked results of a pop-up window as taught by Lim (column 10, lines 9-17). 

As to Claim 2, Herz does not explicitly teach the claimed limitation 	“wherein the visually distinguishing the display of the first search result among the presentation of the set of search results at the client device includes: applying a graphical icon to the display of the first search result among the presentation of the set of search results”.
Lim teaches (abstract; column 2, lines 20-48).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Herz and Lim before him/her, to modify Herz applying a graphical icon because that would provide web site owner tend to select highly ranked results of a pop-up window as taught by Lim (column 10, lines 9-17).

As to Claim 3, Herz does not explicitly teach the claimed limitation 	“wherein the visually distinguishing the display of the first search result among the presentation of the set of search results at the client device includes: visually distinguishing an identifier associated with the display of the first search”.
Lim teaches (column 10, lines 30-40), (column 24, lines 58-67).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Herz and Lim before him/her, to modify Herz an identifier because that would provide web site owner tend to select highly ranked results of a pop-up window as taught by Lim (column 10, lines 9-17).

As to Claim 4, Herz teaches the claimed limitations:
 	“wherein the operations further comprise: receiving an input that selects the display of the first search result from among the presentation of the set of search results; and causing display of a notification at the client device in response to the input that selects the display of the first search result from among the presentation of the set of search results, the notification comprising an identification of the user qualification specified by the condition” as (column 70, lines 17-36), (column 29, line 40 to column 31, line 41).

As to Claim 5, Herz teaches the claimed limitations:
 	“wherein the user qualification includes a user reputation score. (abstract, column 6, line 59 to column 7, line 18), (column 29, line 40 to column 31, line 41).

As to Claim 6, Herz teaches the claimed limitations:
“wherein the first search result is associated with a publishing user, and the operations further comprise: receiving an opt-in that includes the condition that includes the user qualification from the publishing user; and associating the condition with the first search result responsive to the opt-in” as (column 31, lines 42 to column 32, line 5847), (column 70, lines 17-36)
	
As to Claim 7, Herz teaches the claimed limitations:
“wherein the first search result includes an item listing” as (abstract, column 5, lines 5-20).

As to Claim 8, Herz teaches the claimed limitations:
“wherein the search request includes a browse-based query” as (column 8, lines 22-32),  (column 80, lines 30-55).

As to claims 9-16 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-8. In addition, Herz teaches a method, comprising: transmitting, at a first time after the expiration of a first determined interval and from a first computer system to a second computer system (claim 1). Therefore these claims are rejected for at least the same reasons as claims 1-8.

As to claims 17-20 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-4. In addition, Herz teaches  the Internet may be regarded as a collection of devices linked together by various telecommunications media, enabling these devices to exchange and share data, multimedia content and other information. (column 5, lines 12-20). Therefore these claims are rejected for at least the same reasons as claims 1-4.

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
05/18/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156